           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

TIFFANY NICOLE THOMPSON;
and BARRETT THOMPSON                                    PLAINTIFFS

v.                      No. 3:18-cv-202-DPM

CARMON SEARS                                           DEFENDANT
                              ORDER
     The motion to substitute, NQ 21, is granted. Tony and Brenda
Sears, general guardians of the person and estate of Carmon Sears, are
substituted as defendants. The Court directs the Clerk to update the
docket.
     So Ordered.


                                     D.P. Marshall Jr.
                                     United States District Judge
